Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities: 
Claim 5:
	The term “the host” (at lines 2 and 3) should be replaced with –the host device--.  Applicant is required to use consistency of a term throughout all claims.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims (1-2) and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1, 6 & 7) and (9 & 10) of copending Application No. 16/544,958 (reference application), respectively.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed invention of the instant Application is broader in scope, which encompasses the claimed limitations included in the copending Application ‘958.  The copending Application ‘958 is recited an invention, which is narrower in scope, with the limitations of “select an option from the plurality of options based on an input from the host device when the ECC function is disabled, update the one or more bits in register based on the selected option, and communicate with the host device in accordance with the selected option when the ECC function is disabled, and a register to configure to store one or more bits corresponding to a plurality of options for the host device to access the memory array when the ECC function is disabled”.  Therefore, it would have been obvious to one skilled in the art at the time the invention was made to incorporate all the 
Claims 1, 6-7 and 9-10 of the copending Application ‘958 contains every element of claims 1-2 and 5 of the instant application and as such is not patentably distinct from an earlier copending Application claim(s).
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over clams in four prior art patents); In re Berg, 140 f.3d at 1437, 46 USPQ 2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).”  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 9 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims (11 & 14) and 15 of copending Application No. 16/544,958 (reference application), respectively.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed invention of the instant Application is broader in scope, which encompasses the claimed limitations included in the copending Application ‘958.  The copending Application ‘958 is recited an invention, which is narrower in scope, with the limitations of “storing, in a register of the memory device, one or more bits corresponding to the option selected from the plurality of options, and receiving, at the memory device, an access command associated with a memory address of the plurality of 
Claims (11 & 14) and 15 of the copending Application ‘958 contains every element of claims 9 and 15 of the instant application and as such is not patentably distinct from an earlier copending Application claim(s).
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over clams in four prior art patents); In re Berg, 140 f.3d at 1437, 46 USPQ 2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).”  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 17 and (19 & 20) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 20 of copending Application No. 16/544,958 (reference application), respectively.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed invention of the instant Application is broader in scope, which encompasses the claimed limitations included in the copending Application ‘958.  The copending Application ‘958 is recited an invention, which is narrower in scope, with the limitations of “a register configured to store one or more bits corresponding to a plurality of options for the host device to access the memory array when the 
Claims 16 and 20 of the copending Application ‘958 contains every element of claims 17 and 19-20 of the instant application and as such is not patentably distinct from an earlier copending Application claim(s).
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over clams in four prior art patents); In re Berg, 140 f.3d at 1437, 46 USPQ 2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).”  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1:
	At lines 14-15, the phrase “communicate with the host device data to or from the second portion of the memory array…” cannot be understood as the following:
(a) Is the term supposed to be “the host device data” or (just) “data”?  (a1) The term “the host device data” lacks the antecedent basis if the term is “the host device data.  Where is the host device data coming from? Or (a2) if the term represents as “data”, what interrelationship(s) does this data have with any of the ECC data and/or the user data?
(b) Since the ECC data has been stored into the second portion of the memory array (as previously recited at lines 4-5), how any other data, including “the host device data”, can be stored into or read from the second portion of the memory array?

Claim 7 (depends on claim 1):
	The phrase “the first set of data (from the second portion) comprising the ECC data, second user data, or metadata…” cannot be understood.  
How can the first set of data from the second portion comprise second user data and/or metadata [since the second portion only stores the ECC data (as previously recited at lines 4-5 of claim 1]?
Claim 9:
	At lines 12-13, the phrase “communicate with the host device data to or from the second portion of the memory array…” cannot be understood as the following:

(b) Since the ECC data has been stored into the second portion of the memory array (as previously recited at lines 5-6), how any other data, including “the host device data”, can be stored into or read from the second portion of the memory array?

Claim 12:
	Where is second metadata coming from?  How is it related to any of other data (i.e. ECC data, second user data, and/or metadata)?

Claim 13 (depends on claim 11):
	Where is a first burst length since only a “second burst length’ is recited (at lines 2-3)? 

Claim 17:
	At lines 21-22, the phrase “communicate with the host device data to or from the memory array…” cannot be understood as the following:
(a) Is the term supposed to be “the host device data” or just “data”?  
(a1) The term “the host device data” lacks the antecedent basis if the term is “the host device data.  Where is the host device data coming from? 


Claims 2-6, 8, 10-11, 14-16 and 18-20:
	These claims are rejected because they depend on claims 1, 9 and 17, and contain the same problems of indefiniteness.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.





Claims 1-4, 6-11, 14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (2019/0250985 and Seo hereinafter).
Claim 1:
	Seo discloses the invention substantially as claimed.  
	Seo teaches (figures 6 & 7) that the semiconductor memory device (200) [recited ‘apparatus’] having a bank array (310) [recited ‘memory array’] includes a normal cell region (NCA) having plurality of memory blocks (MB0-MB15) (311, 312 … 313) [recited ‘a first portion of memory array’], and a parity cell region (PCA) having at least a second memory block (314) [recited ‘a second portion of memory array’] (figures 6 & 7, ¶s [0074]-[0075]).
	Seo also teaches a control logic circuit (210) [recited ‘circuitry’] may receive and decode a command CMD to generate the first control signal (CTL1) for controlling the second ECC engine (400) to generate parity data PRT to write to the parity cell region (PCA), and a third control signal (CTL3) for controlling a data I/O buffer (295) to read sub data (SDT) from the parity cell region (PCA) (figures 6 & 7, ¶s [0079], [0083], [0085]-[0089], [0031]).
	Seo does not explicitly teach the feature of communicating with a host device.  Seo, however, does teach that the control logic circuit (210) generates the first control signal (CTL1) and the second control signal (CTL3) by decoding [recited ‘responding’] the command CMD.  Such a command CMD is transmitted from a memory controller (100) (figure 2, 6 & 7, ¶s [0079], [0084], and [0031]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that Seo’s command CMD, which is received by Seo’s control logic circuit (210), would have been transmitted from Seo’s host via the memory 

Claim 2:
	Seo teaches that the control logic circuit (210) provides first control signals (CTL1) to control the second ECC engine (400) to selectively (i.e. enable or disable) perform an ECC operation (¶s [0079] and [0111]).

Claims 3 & 4:
	Seo discloses (figure 2) that Seo’s memory controller (100) is located between the host and the semiconductor memory (200) (figure 2, ¶[0035]).

Claim 6:
	Seo teaches that the second memory block (314) is used for sub data (SDT) (i.e. parity).  The second memory block may also be used as redundant memory to be substituted for sections of memory of the first memory blocks (311-313) that have been determined to have defective memory cells (figure 6, ¶s[0074]-[0075], [0109]).



Claims 7-8:
	Seo teaches that the second ECC engine (400) performs an ECC decoding on the main data MD based on the 8-bit parity data PRT2 to provide the corrected main data C-MD, and retrieves the sub data SDT to the memory controller (100) (figure 16, ¶[0127]-[0128]).

Claims 9-11, 14, 16 and 17:
	Claims (9 & 17), 10, (11, 14 & 16) are rejected for reasons similar to those set forth against claims 1, 3, (6 & 7) respectively.

Claim 18:
	Seo’s memory controller (100) comprises a first ECC engine (110) having a ECC decoder (113) for decoding main data MD2 received from the semiconductor memory device by one of the plurality ECCs and the write parity data WP, corrects at least one error bit in the main data MD2 and outputs a corrected main data C_MD (figures 2 and 3, ¶ [0046]).

Allowable Subject Matter
Claim(s) 5, 12-13, 15 and 19-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. US 20190050316 – Kim et al. – Memory controller, memory system, and application processor comprising the memory controller.
b. US 2011/0252288 – Sharon et al. – auxiliary parity bits for data written in multi-level cells.
c. US 10,847,246 – Shin et al. – memory systems performing reconfigurable error correction operation using ECC engine with fixed error correction capability.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T. L. TU whose telephone number is (571)272-3831.  The examiner can normally be reached on Mon. - Thu. between 9:30am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


/CHRISTINE T. TU/Primary Examiner, Art Unit 2111